Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-30 have been examined and are pending.

Information Disclosure Statement
The information disclosure statement filed 07/09/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Non-Patent Literature Document #2 recites a description in which pertinent information may be cut off.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-16, 18, 29, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0288494 A1 (provisional application #62/564,870, filed on Sep. 28, 2017) to Heo et al. (hereinafter “Heo”)

Regarding Claim 11, Heo teaches A method for wireless communications, comprising: 
generating an indication of multiple scheduling request (SR) configurations for a logical channel; and transmitting, to a device, the indication of the multiple SR configurations for transmitting SR for the logical channel. ([0023], discloses the base station 140 may determine or define configurations for SR transmission (SR configurations). The base station 140 may transmit information of SR configurations to the UE 110 through the downlink 172. Based on the transmitted information, the UE 110 may identify SR configurations (i.e. indication of multiple SR configurations) which a LCH (logical channel) is mapped to for physical resources)

Regarding Claim 12, Heo teaches The method of claim 11, wherein the indication configures multiple uplink control channel resources for SRs per Bandwidth part (BWP) for the logical channel. ([0023], discloses based on the transmitted information, the UE 110 may identify SR configurations which a LCH is mapped to for physical resources. For example, the UE 110 may identify first to fourth SR configurations corresponding to first to fourth physical resources, respectively. When the UE 110 transmit a SR (i.e. first transmission of an SR) though a certain physical resource, e.g., the third physical resource, the third SR configuration may be used for SR transmission)

Regarding Claim 13, Heo teaches The method of claim 11, wherein the indication configures multiple uplink control channel resources for SRs for the logical channel prior to receiving SR transmission. (Figure 3 and [0039]-[0042], discloses At 330, the UE 110 may receive and decode the RRC message to obtain the BWP configuration information and the mapping information. Based on the BWP configuration information, the UE 110 may identify one or more UL BWPs and one or more DL BWPs configured within a carrier bandwidth per serving cell, at 340. Further, the UE 110 may identify one or more SR configurations which a logical channel (LCH) is mapped to for the UL BWPs based on the mapping information, at 350. The LCH may be mapped to none or one SR configuration for each of the UL BWPs. Examiner notes that transmission of an SR does not occur until steps 370 and 380, which is after the step of identifying the SR configurations)

Regarding Claim 14, Heo teaches The method of claim 11, wherein the indication indicates, for each SR configuration of the multiple SR configurations, whether the SR configuration is for resources for an original transmission or resources for a retransmission. ([0087], discloses SR-Counter is configured per SR configuration. [0172], discloses where the SR configurations that imply same information of LCHs in different UL BWP could have different SR parameters (e.g., SR periodicity, SR retransmission limit (i.e. indicate resources for a retransmission)).

Regarding Claim 16, Heo teaches The method of claim 11, further comprising:
 receiving, from the device, a first transmission of a SR based on a first one of the multiple SR configurations; ([0023], discloses based on the transmitted information, the UE 110 may identify SR configurations which a LCH is mapped to for physical resources. For example, the UE 110 may identify first to fourth SR configurations corresponding to first to fourth physical resources, respectively. When the UE 110 transmit a SR (i.e. first transmission of an SR) though a certain physical resource, e.g., the third physical resource, the third SR configuration may be used for SR transmission)and 
transmitting, to the device and based on the first transmission of the SR, a first sidelink resource grant for transmitting data over the logical channel. ([0021], discloses In embodiments, through the uplink 174, the UE 110 may transmit a scheduling request (SR) for a physical resource associated with a specified service. The base station 140 may transmit and the UE 110 may identify an uplink grant through the downlink 172. Upon reception of the uplink grant, the UE 110 may transmit data associated with the specified service through the physical resource in the uplink 174. [0098], further discloses the UEs can be configured to communicate over a multicarrier communication channel in accordance with Single Carrier Frequency Division Multiple Acess (SC-FDMA) communication technique (e.g., for uplink and Prose or sidelink communications))

Regarding Claim 18, Heo teaches The method of claim 11, wherein the logical channel is a sidelink channel with the device in vehicle-to-anything (V2X) communications. ([0098], further discloses the UEs can be configured to communicate over a multicarrier communication channel in accordance with Single Carrier Frequency Division Multiple Access (SC-FDMA) communication technique (e.g., for uplink and Prose or sidelink communications). [0020], further discloses the UE supporting multiple services, such as URLLC service that may support delay-sensitivity services such as the tactile internet, vehicular-to-vehicular communication (i.e. V2X) for the onboard vehicle system, which may include autonomous driving and remote control functionality)

Regarding Claim 29, Heo teaches An apparatus for wireless communication, comprising:  (Figure 3, illustrates Base station)
a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, (Figure 9 and [0108], discloses RAN node (i.e. base station) comprising RF circuitry, CPU and memory)
wherein the one or more processors are configured to: generate an indication of multiple scheduling request (SR) configurations for a logical channel; and transmit, to a device, the indication of the multiple SR configurations for transmitting SR for the logical channel. ([0023], discloses the base station 140 may determine or define configurations for SR transmission (SR configurations). The base station 140 may transmit information of SR configurations to the UE 110 through the downlink 172. Based on the transmitted information, the UE 110 may identify SR configurations (i.e. indication of multiple SR configurations) which a LCH (logical channel) is mapped to for physical resources)

Claim 30 is rejected for having the same limitations as claim 12, except the claim is in apparatus format.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10, 17, 19-25, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0288494 A1 (provisional application #62/564,870, filed on Sep. 28, 2017) to Heo et al. (hereinafter “Heo”) in view of US 2021/0274555 A1 (provisional application #62/735,446, filed on Sep. 24, 2018) to Alfarhan et al. (hereinafter “Alfarhan”)

Regarding Claim 1, Heo teaches  A method for wireless communications, comprising: 
receiving an indication of multiple scheduling request (SR) configurations for a logical channel; ([0023], discloses the base station 140 may determine or define configurations for SR transmission (SR configurations). The base station 140 may transmit information of SR configurations to the UE 110 through the downlink 172. Based on the transmitted information, the UE 110 may identify SR configurations (i.e. indication of multiple SR configurations) which a LCH (logical channel) is mapped to for physical resources)
transmitting a first transmission of an SR based on a first one of the multiple SR configurations to request resources for transmitting data over first resources of the logical channel; ([0023], discloses based on the transmitted information, the UE 110 may identify SR configurations which a LCH is mapped to for physical resources. For example, the UE 110 may identify first to fourth SR configurations corresponding to first to fourth physical resources, respectively. When the UE 110 transmit a SR (i.e. first transmission of an SR) though a certain physical resource, e.g., the third physical resource, the third SR configuration may be used for SR transmission)
Heo does not explicitly teach transmitting a second transmission of the SR based on a second one of the multiple SR configurations to request resources for retransmitting the data over second resources of the logical channel.

However, in a similar field of endeavor, Alfarhan discloses in [0115], a Scheduling Request (SR) procedure in NR-Unlicensed (NR-U) may include any of: a triggered Physical Uplink Control Channel (PUCCH) transmission, a SR retransmission, a SR triggering and/or cancellation, and/or a SR prohibit timer adjustment. [0231], further discloses The WTRU 102 may maintain (e.g., further maintain) a SR attempt counter, which may be incremented when (e.g., each time) the MAC instructs the PHY to send a SR regardless of the outcome of an LBT, or each time a SR transmission attempt fails LBT. Once and/or after the SR attempt counter reaches a certain number of SR attempts (e.g., a threshold level), the WTRU 102 may perform any of the following: (1) retransmit the SR and/or switch to a different interlace, sub-band, BWP, cell, and/or with other PHY characteristic. [0233], further discloses for a WTRU 102 capable of multiple active BWPs, the WTRU 102 may transmit a SR (e.g., further transmit another SR) on a different active BWP pair. For example, the WTRU 102 may trigger an additional SR on a different sub-band/BWP depending on (e.g., based on) the SR transmission counter and/or the SR attempt counter of the first pending SR, and/or depending on (e.g., based on) the channel occupancy conditions. [0241], further discloses transmitting another SR on a different BWP and/or SR configuration.
Heo further discloses in [0046], a LCH may be mapped to different SR configurations belonging to different UL BWPs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Heo to include the above limitations as suggested by Alfarhan, to avoid unnecessary PDCCH monitoring when no SR was actually transmitted in the PHY as indicated in [0230] of Alfarhan.

Regarding Claim 2, Heo/Alfarhan teaches The method of claim 1, wherein Heo further discloses the multiple SR configurations are received prior to transmitting the first SR and transmitting the second SR. (Figure 3 and [0039]-[0042], discloses At 330, the UE 110 may receive and decode the RRC message to obtain the BWP configuration information and the mapping information. Based on the BWP configuration information, the UE 110 may identify one or more UL BWPs and one or more DL BWPs configured within a carrier bandwidth per serving cell, at 340. Further, the UE 110 may identify one or more SR configurations which a logical channel (LCH) is mapped to for the UL BWPs based on the mapping information, at 350. The LCH may be mapped to none or one SR configuration for each of the UL BWPs. Examiner notes that transmission of an SR does not occur until steps 370 and 380, which is after the step of identifying the SR configurations)

Regarding Claim 3, Heo/Alfarhan teaches The method of claim 1, wherein Heo further disclose wherein the multiple SR configurations are configured per Bandwidth part (BWP) for the logical channel. ([0046], discloses a LCH may be mapped to different SR configurations belonging to different UL BWPs.)

Regarding Claim 4, Heo/Alfarhan teaches The method of claim 1, further comprising: 
Heo further discloses receiving, based on the first transmission of the SR, a scheduling grant for transmitting the data as sidelink communications, and transmitting the data over the first resources indicated by the scheduling grant,  ([0021], discloses In embodiments, through the uplink 174, the UE 110 may transmit a scheduling request (SR) for a physical resource associated with a specified service. The base station 140 may transmit and the UE 110 may identify an uplink grant through the downlink 172. Upon reception of the uplink grant, the UE 110 may transmit data associated with the specified service through the physical resource in the uplink 174. [0098], further discloses the UEs can be configured to communicate over a multicarrier communication channel in accordance with Single Carrier Frequency Division Multiple Acess (SC-FDMA) communication technique (e.g., for uplink and Prose or sidelink communications))
Alfarhan further discloses wherein transmitting the second transmission of the SR is based at least in part on at least one of receiving a negative acknowledgement (NACK) feedback for the data, or not receiving feedback for the data within a period of time. ([0237], discloses in certain representative embodiments, if the WTRU 102 determines that a network entity (e.g., a gNB 180) failed to transmit a PDCCH due to a LBT failure (e.g., when no grant is received by the WTRU 102), the WTRU 102 may extend or may reset a timer (e.g., a sr-ProhibitTimer), prior to an expiry of the timer. For example, a WTRU 102 may determine that the PDCCH was not sent due to the channel being busy for a duration of time; the WTRU 102 may add time (e.g., add a value representing a duration of time to the timer (e.g., the sr-ProhibitTimer), for example up to a certain maximum duration/value which may be configured (e.g., preconfigured, semistatically configured and/or signaled by a network entity). [0241], further discloses the WTRU 102 may extend the sr-ProhibitTimer of a first pending SR upon or after transmitting another SR on a different BWP and/or SR configuration)
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 5, Heo/Alfarhan teaches The method of claim 1, further comprising: 
Heo/Alfarhan further discloses receiving, based on the second transmission of the SR, a second scheduling grant for retransmitting the data as sidelink communications; and retransmitting the data over the second resources indicated by the second scheduling grant. (Heo, [0021], discloses In embodiments, through the uplink 174, the UE 110 may transmit a scheduling request (SR) for a physical resource associated with a specified service. The base station 140 may transmit and the UE 110 may identify an uplink grant through the downlink 172. Upon reception of the uplink grant, the UE 110 may transmit data associated with the specified service through the physical resource in the uplink 174. [0098], further discloses the UEs can be configured to communicate over a multicarrier communication channel in accordance with Single Carrier Frequency Division Multiple Acess (SC-FDMA) communication technique (e.g., for uplink and Prose or sidelink communications). Alfarhan, [0241], further discloses the WTRU 102 may extend the sr-ProhibitTimer of a first pending SR upon or after transmitting another SR on a different BWP and/or SR configuration))
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 6, Heo/Alfarhan teaches The method of claim 1, wherein Heo further teaches the indication configures at least the first resources and the second resources as uplink control channel resources for SRs for the logical channel. ([0023], discloses the base station 140 may determine or define configurations for SR transmission (SR configurations). The base station 140 may transmit information of SR configurations to the UE 110 through the downlink 172. Based on the transmitted information, the UE 110 may identify SR configurations which a LCH is mapped to for physical resources. For example, the UE 110 may identify first to fourth SR configurations corresponding to first to fourth physical resources, respectively)

Regarding Claim 7, Heo/Alfarhan teaches The method of claim 1, wherein Heo further teaches the indication indicates, for each SR configuration of the multiple SR configurations, whether the SR configuration is for resources for an original transmission or resources for a retransmission. ([0087], discloses SR-Counter is configured per SR configuration. [0172], discloses where the SR configurations that imply same information of LCHs in different UL BWP could have different SR parameters (e.g., SR periodicity, SR retransmission limit (i.e. indicate resources for a retransmission)).

Regarding Claim 9, Heo/Alfarhan teaches The method of claim 1, wherein Heo further teaches the logical channel is a sidelink channel with a device in vehicle-to-anything (V2X) communications. ([0098], further discloses the UEs can be configured to communicate over a multicarrier communication channel in accordance with Single Carrier Frequency Division Multiple Access (SC-FDMA) communication technique (e.g., for uplink and Prose or sidelink communications). [0020], further discloses the UE supporting multiple services, such as URLLC service that may support delay-sensitivity services such as the tactile internet, vehicular-to-vehicular communication (i.e. V2X) for the onboard vehicle system, which may include autonomous driving and remote control functionality)

Regarding Claim 10, Heo/Alfarhan teaches The method of claim 1, wherein Heo further teaches the indication is received from a base station. ([0023], discloses the base station 140 may determine or define configurations for SR transmission (SR configurations). The base station 140 may transmit information of SR configurations to the UE 110 through the downlink 172. Based on the transmitted information, the UE 110 may identify SR configurations (i.e. indication of multiple SR configurations) which a LCH (logical channel) is mapped to for physical resources)


Regarding Claim 17, Heo teaches The method of claim 16, further comprising: 
Heo does not explicitly teach receiving, from the device, a second transmission of a SR based on a second one of the multiple SR configurations; and transmitting, to the device and based on the second transmission of the SR, a second sidelink resource grant for retransmitting the data over the logical channel.
However, in a similar field of endeavor, Alfarhan discloses in [0115], a Scheduling Request (SR) procedure in NR-Unlicensed (NR-U) may include any of: a triggered Physical Uplink Control Channel (PUCCH) transmission, a SR retransmission, a SR triggering and/or cancellation, and/or a SR prohibit timer adjustment. [0231], further discloses The WTRU 102 may maintain (e.g., further maintain) a SR attempt counter, which may be incremented when (e.g., each time) the MAC instructs the PHY to send a SR regardless of the outcome of an LBT, or each time a SR transmission attempt fails LBT. Once and/or after the SR attempt counter reaches a certain number of SR attempts (e.g., a threshold level), the WTRU 102 may perform any of the following: (1) retransmit the SR and/or switch to a different interlace, sub-band, BWP, cell, and/or with other PHY characteristic. [0233], further discloses for a WTRU 102 capable of multiple active BWPs, the WTRU 102 may transmit a SR (e.g., further transmit another SR) on a different active BWP pair. For example, the WTRU 102 may trigger an additional SR on a different sub-band/BWP depending on (e.g., based on) the SR transmission counter and/or the SR attempt counter of the first pending SR, and/or depending on (e.g., based on) the channel occupancy conditions. [0241], further discloses transmitting another SR on a different BWP and/or SR configuration.
Heo further discloses in [0021], In embodiments, through the uplink 174, the UE 110 may transmit a scheduling request (SR) for a physical resource associated with a specified service. The base station 140 may transmit and the UE 110 may identify an uplink grant through the downlink 172. Upon reception of the uplink grant, the UE 110 may transmit data associated with the specified service through the physical resource in the uplink 174. [0098], further discloses the UEs can be configured to communicate over a multicarrier communication channel in accordance with Single Carrier Frequency Division Multiple Acess (SC-FDMA) communication technique (e.g., for uplink and Prose or sidelink communications). [0046], a LCH may be mapped to different SR configurations belonging to different UL BWPs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Heo to include the above limitations as suggested by Alfarhan, to avoid unnecessary PDCCH monitoring when no SR was actually transmitted in the PHY as indicated in [0230] of Alfarhan.

Regarding Claim 19, Heo teaches An apparatus for wireless communication, comprising:  (Figure 3, illustrates UE)
a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to: (Figure 9 and [0108], discloses UE comprising RF circuitry, CPU and memory)
receive an indication of multiple scheduling request (SR) configurations for a logical channel; ([0023], discloses the base station 140 may determine or define configurations for SR transmission (SR configurations). The base station 140 may transmit information of SR configurations to the UE 110 through the downlink 172. Based on the transmitted information, the UE 110 may identify SR configurations (i.e. indication of multiple SR configurations) which a LCH (logical channel) is mapped to for physical resources)
transmit a first transmission of an SR based on a first one of the multiple SR configurations to request resources for transmitting data over first resources of the logical channel; ([0023], discloses based on the transmitted information, the UE 110 may identify SR configurations which a LCH is mapped to for physical resources. For example, the UE 110 may identify first to fourth SR configurations corresponding to first to fourth physical resources, respectively. When the UE 110 transmit a SR (i.e. first transmission of an SR) though a certain physical resource, e.g., the third physical resource, the third SR configuration may be used for SR transmission)
Heo does not explicitly teach transmit a second transmission of the SR based on a second one of the multiple SR configurations to request resources for retransmitting the data over second resources of the logical channel.
However, in a similar field of endeavor, Alfarhan discloses in [0115], a Scheduling Request (SR) procedure in NR-Unlicensed (NR-U) may include any of: a triggered Physical Uplink Control Channel (PUCCH) transmission, a SR retransmission, a SR triggering and/or cancellation, and/or a SR prohibit timer adjustment. [0231], further discloses The WTRU 102 may maintain (e.g., further maintain) a SR attempt counter, which may be incremented when (e.g., each time) the MAC instructs the PHY to send a SR regardless of the outcome of an LBT, or each time a SR transmission attempt fails LBT. Once and/or after the SR attempt counter reaches a certain number of SR attempts (e.g., a threshold level), the WTRU 102 may perform any of the following: (1) retransmit the SR and/or switch to a different interlace, sub-band, BWP, cell, and/or with other PHY characteristic. [0233], further discloses for a WTRU 102 capable of multiple active BWPs, the WTRU 102 may transmit a SR (e.g., further transmit another SR) on a different active BWP pair. For example, the WTRU 102 may trigger an additional SR on a different sub-band/BWP depending on (e.g., based on) the SR transmission counter and/or the SR attempt counter of the first pending SR, and/or depending on (e.g., based on) the channel occupancy conditions. [0241], further discloses transmitting another SR on a different BWP and/or SR configuration.
Heo further discloses in [0046], a LCH may be mapped to different SR configurations belonging to different UL BWPs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Heo to include the above limitations as suggested by Alfarhan, to avoid unnecessary PDCCH monitoring when no SR was actually transmitted in the PHY as indicated in [0230] of Alfarhan.

Claims 20-25 and 27-28 are rejected for having the same limitations as claims 2-7 and 9-10, respectively, except the claims are in apparatus format.

Claims 8 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo/Alfarhan in view of US 2020/0374085 A1 (provisional application #62/631,306, filed on Feb. 15, 2018) to Yin et al. (hereinafter “Yin”)

Regarding Claim 8, Heo/Alfarhan teaches The method of claim 1, wherein Heo/Alfarhan does not explicitly teach an amount of the multiple SR configurations is based on a number of hybrid automatic repeat/request (HARQ) retransmissions configured for the logical channel.
However, in a similar field of endeavor, Yin discloses in [0110]-[0112], The SR configurations may be indicated by the dedicated RRC signaling. The number of SR configurations may be determined based on the SR configuration. There are several methods to determine the number of SR configurations K on a PUCCH format 1 with simultaneous HARQ-ACK and SR reporting. In one method, K is the actual number of SR configurations that overlaps with a HARQ-ACK PUCCH transmission (i.e. based on number of HARQ retransmissions). In another method, K is the number of SR configurations by RRC signaling for the UE 102. In this case, the K value is semi-statically determined based on the RRC signaling. In the case of implicit CS.sub.offset value determination, the CS.sub.offset value is the same regardless the actual number of SR configurations overlapped with the HARQ-ACK PUCCH.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Heo/Alfarhan to include the above limitations as suggested by Yin, as semi-static configuration of the SR configurations provides more reliability as indicated in [0113] of Yin.

Claim 26 is rejected for having the same limitations as claim 8, except the claim is in apparatus format.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo in view of US 2020/0374085 A1 (provisional application #62/631,306, filed on Feb. 15, 2018) to Yin et al. (hereinafter “Yin”)

Regarding Claim 15, Heo teaches The method of claim 11, wherein Heo does not explicitly teach an amount of the multiple SR configurations is based on a number of hybrid automatic repeat/request (HARQ) retransmissions configured for the logical channel.
However, in a similar field of endeavor, Yin discloses in [0110]-[0112], The SR configurations may be indicated by the dedicated RRC signaling. The number of SR configurations may be determined based on the SR configuration. There are several methods to determine the number of SR configurations K on a PUCCH format 1 with simultaneous HARQ-ACK and SR reporting. In one method, K is the actual number of SR configurations that overlaps with a HARQ-ACK PUCCH transmission (i.e. based on number of HARQ retransmissions). In another method, K is the number of SR configurations by RRC signaling for the UE 102. In this case, the K value is semi-statically determined based on the RRC signaling. In the case of implicit CS.sub.offset value determination, the CS.sub.offset value is the same regardless the actual number of SR configurations overlapped with the HARQ-ACK PUCCH.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Heo to include the above limitations as suggested by Yin, as semi-static configuration of the SR configurations provides more reliability as indicated in [0113] of Yin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0258989 to Zhang, directed to scheduling request configurations for sidelink 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/           Primary Examiner, Art Unit 2477